PER CURIAM.
Relator’s motion for leave to file petition for mandamus herein is denied, because it appears that the Commissioner of the General Land Office had previously issued a patent to the land described in said petition, and that the issuance of such patent is an effective bar to the issuance of a mandamus by this court to compel the Land Commissioner to award or to lease to some other person the land covered by the patent. Caples v. Walker, Land Commissioner, et al., 122 Tex. 285, 58 S.W.(2d) 17. See, also, Caples v. Cole (Tex.Sup.) 102 S.W.(2d) 173; Id. (Tex.Sup.) 104 S.W.(2d) 3.